Exhibit 10.1

8.        Voting; Dividends; Adjustments.  The Employee shall be entitled
(provided that the obligation set forth in Section 6 hereof has been satisfied)
to exercise all voting rights with respect to the Restricted Shares and, upon
vesting, to receive all dividends accrued with respect thereto.  All previously
declared dividends shall be accrued with respect to such Restricted Shares and
shall be paid upon vesting of such shares in accordance with the preceding
sentence, together with interest thereon at the rate of 5% per year, calculated
from the payment date of such dividend to the vesting date.  

In the event that the outstanding securities of any class then comprising the
Restricted Shares are increased, decreased or exchanged for or converted into
cash, property and/or a different number or kind of securities, or cash,
property and/or securities are distributed in respect of such outstanding
securities, in either case as a result of a recapitalization, reclassification,
dividend (other than a regular, quarterly cash dividend) or other distribution,
stock split, reverse stock split or the like, then, unless the Company shall
determine otherwise, the term "Restricted Shares" shall, from and after the date
of such event, include such cash, property and/or securities so distributed in
respect of the Restricted Shares, or into or for which the Restricted Shares are
so increased, decreased, exchanged or converted.